
	

114 HRES 599 IH: Recognizing January 2016 as “National Mentoring Month”, and for other purposes.
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 599
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Ms. Wilson of Florida (for herself, Ms. Adams, Mr. Cárdenas, Mr. Carson of Indiana, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Conyers, Mr. Danny K. Davis of Illinois, Mr. DeSaulnier, Mr. Fattah, Ms. Fudge, Mr. Grijalva, Mr. Honda, Ms. Jackson Lee, Mr. Larsen of Washington, Ms. Lee, Ms. Norton, Mr. Pocan, Mr. Rangel, Mr. Schiff, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing January 2016 as National Mentoring Month, and for other purposes.
	
	
 Whereas in 2002, the Harvard T.H. Chan School of Public Health and MENTOR: the National Mentoring Partnership created National Mentoring Month;
 Whereas the goals of National Mentoring Month are to raise awareness of mentoring, recruit individuals to mentor, and encourage organizations to engage and integrate quality mentoring into their efforts;
 Whereas young people across the Nation make everyday choices that lead up to life’s big decisions without sufficient guidance and support;
 Whereas a mentor is a caring, consistent presence who devotes time to help a young person discover personal strength and achieve his or her potential through a structured and trusting relationship;
 Whereas quality mentoring encourages positive choices, promotes self-esteem, supports academic achievement, and introduces young people to new ideas;
 Whereas mentoring programs have been shown to be effective in combating school violence, discipline problems, substance abuse, incarceration, and truancy;
 Whereas research shows that young people who were at risk for not completing high school but who had mentors were 55 percent more likely to be enrolled in college, 81 percent more likely to report participating regularly in sports or extracurricular activities, more than twice as likely to say they held a leadership position in a club or sports team, 78 percent more likely to pay it forward by volunteering regularly in their communities, and that 90 percent are now interested in becoming mentors themselves;
 Whereas youth development experts agree that mentoring encourages smart daily behaviors such as finishing homework, having healthy social interactions, saying no when it counts, and has a noticeable influence on a young person’s growth and success;
 Whereas mentors prepare young people for professional careers by helping them set career goals, introducing them to industry professionals, and helping them find jobs;
 Whereas mentoring relationships are a shared opportunity for learning and growth, changing both the mentor and the mentee;
 Whereas mentoring relationships have enabled mentors to improve their self-esteem and achieve personal growth, develop a greater appreciation for diversity, promote productivity and boost their attitude at work, and enhance their own relationships;
 Whereas all of the above listed benefits link youth to economic and social opportunity while also strengthening the fiber of our communities; and
 Whereas despite these benefits, 9 million young people in the United States feel isolated from meaningful connections with adults outside their homes, constituting a mentoring gap that demonstrates a need for collaboration and resources: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes National Mentoring Month;
 (2)recognizes the men and women who serve as staff and volunteers at quality mentoring programs and who help our young people find inner strength and reach their full potential;
 (3)acknowledges that mentoring is beneficial because it encourages educational achievement, reduces juvenile delinquency, improves life outcomes, and strengthens communities;
 (4)promotes the creation and expansion of quality mentoring programs across the country to equip young people with the tools needed to lead healthy and productive lives; and
 (5)supports initiatives to close the mentoring gap.  